Title: Thomas Jefferson’s Notes for a Settlement with William D. Fitch, 17 February 1816
From: Jefferson, Thomas
To: Fitch, William D.


          
            
              Notes for a settlement with mr Fitz.
               Feb. 17. 16.
            
          
          
          There are 3. subjects of account between us.
          1. the Warehouse 2. Rent for his tenemt. 3. firewood.
          
          The Warehouse. this account was settled with Craven Peyton to the end of the year 1808.
          
          
            
              1809. 
               I settled the account for this year on the 6th Aug. 1813
              £
            
            
              
              thus. 1810. Aug. 6.
              By paimt of Oglesby & Fitz to J. H. Craven 
               5–12–6
            
            
              
              
              By my order on them in favr of J. H. Craven
              19–12–1
            
            
              
              1813. Aug. 6.
              By balance for 1809. now recd in cash
              16–13–8
            
            
              
              
              
              41–18–3 = 139.71
            
            
              
              
              
              41–
            
            
              
              for 1810. & downwards there has been neither settlemt nor p paiment 
            
          
          
          Firewood and rent. mr Fitz. pd Craven Peyton for firewood for 1807–1808 12.D.
          1811. Oct. 1. a regular lease in writing @ 11.D. a year for firewood was signed
          
            
              1813. Apr. 6.
              mr Fitz pd me for wood & rent
              20.D.
            
            
              Sep. 6.
              he pd to E. Bacon for do
              20.D.
            
            
              1814. Apr. 5.
              he pd for firewood
              7.D.
            
          
          these accts for rent & firewood for 1809. & downwards are unsettled, & no payments on them but the above 47.D
          
          1815 June. we bot of him 31. galls whiskey @ .85. & pd him by an order on Gibson & Jefferson for 26.35.
          
            Th: Jefferson
          
        